Name: Commission Regulation (EEC) No 1542/83 of 14 June 1983 amending Regulation (EEC) No 1245/83 as regards certain monetary compensatory amounts and coefficients for milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 157/6 Official Journal of the European Communities 15 . 6 . 83 COMMISSION REGULATION (EEC) No 1542/83 of 14 June 1983 amending Regulation (EEC) No 1245/83 as regards certain monetary compensatory amounts and coefficients for milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margin of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3439/82 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 1245/83 (3), as last amended by Regulation (EEC) No 1513/83 (4) ; Whereas in Parts 1 and 5 of Annex I to Regulation (EEC) No 1245/83 certain amounts and coefficients were fixed in order to take account of the fact that the prices for skimmed-milk powder and butter may be lower than the intervention price as a result of aid granted or sales at a reduced price for special uses ; whereas the level of the intervention prices was raised by Council Regulation (EEC) No 1205/83 (5) and the aid amounts and selling prices have also been altered ; whereas it is therefore necessary to adjust the compensatory amounts and the coefficients applying to them ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 Note (8) of Part 1 of Annex I to Regulation (EEC) No 1245/83 is hereby replaced by the following : '(8) If the product contains powdered or granulated milk (excluding whey), the amount shown shall be increased  and for Greece decreased  by the following supplementary amount : Content by weight of powdered or granulated milk (excluding whey) in the finished product of : Germany DM/t Nether ­ lands Fl/t United Kingdom £/ t Denmark Dkr/t France FF/t Greece Dr/ t More than 1 2 % but less than 30 % 46,76 30,72 8,006 14,02 37,94 289,4 30 % or more but less than 50 % 93,52 61,44 16,012 28,04 75,89 578,8 (  ) OJ No L 106, 12. 5 . 1971 , p. 1 . ( 2) OJ No L 362, 23 . 12 . 1982, p. 4. (3) OJ No L 135, 23 . 5 . 1983, p. 3 . (4) OJ No L 154, 13 . 6 . 1983 , p . 1 . fa OJ No L 132, 21 . 5 . 1983 , p . 1 . 15 . 6 . 83 Official Journal of the European Communities No L 157/7 (a) In trade with non-member countries, the coefficient 1,76 shall be applied to the supplementary amounts indicated above. (b) In intra-Community trade and trade with non-member countries the additional amounts specified above shall , if the products contain skimmed-milk powder purchased under the conditions laid down in Regulations (EEC) No 368/77 (OJ No L 52, 24. 2 . 1977), (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977) and (EEC) No 1844/77 (OJ No L 205, 11. 8. 1977) and more than 9,0 grams of iron and/or more than 1,2 grams of copper per 100 kilograms, be multiplied by the coefficient 0,23 . However, the coefficient 0,53 which applied to those products up to 19 December 1982 shall , at the request of the trader, continue to apply to quantities in respect of which evidence is provided that the skimmed-milk powder was purchased before 3 November 1982. The above provisions shall apply to trade carried on by 31 December 1983 where these products contain fish meal . (c) When completing customs formalities the applicant shall state on the declaration provided for this purpose the content, expressed in actual weight per tonne of finished product, of :  powdered or granulated milk (excluding whey),  powdered or granulated whey,  added casein and/or caseinate .' Article 2 In Part 5 of Annex I to Regulation (EEC) No 1245/83 :  Note (') is hereby replaced by the following : '(') For skimmed-milk powder consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180, 6 . 7 . 1976), the amount indicated shall be multiplied by the coefficient 0,57 . In intra-Community trade in skimmed-milk powder in the unaltered state, sold under Regulations (EEC) No 368/77 (OJ No L 52, 24. 2 . 1977) and (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977), the amount indicated shall be multiplied by the coefficient 0,13 . However, the coefficient 0,30 shall , at the request of the trader, continue to apply to quantities in respect of which evidence is produced that the skimmed-milk powder was bought before 3 November 1982.'  Note (2) is hereby replaced by the following : '(2) In intra-Community trade, where the product has been denatured in accordance with Article 3 of Regulation (EEC) No 1725/79 (OJ No L 199 , 7 . 8 . 1979), the basic amount and any additional amount shall be replaced by a single amount of :  DM 23,38 per 100 kg for the Federal Republic of Germany,  F1 15,36 per 100 kg for the Netherlands ,  Dkr 7,01 per 100 kg for Denmark,  £ 4,003 per 100 kg for the United Kingdom,  FF 18,97 per 100 kg for France,  Dr 144,7 per 100 kg for Greece .' No L 157/8 Official Journal of the European Communities 15 . 6 . 83  Note (4) is hereby replaced by the following : '(4) However, for butter or concentrated butter covered by the measures, provided for :  in Regulation (EEC) No 2192/81 (OJ No L 213 , 1 . 8 . 1981 ) the amount indicated shall be multiplied by the coefficient 0,46 ;  in Regulation (EEC) No 2191 /81 (OJ No L 213, 1 . 8 . 1981 ) the amount indicated shall be multiplied by the coefficient 0,46 ;  in Regulation (EEC) No 649/78 (OJ No L 86, 1 . 4 . 1978) the amount indicated shall be multiplied by the coefficient 0,47 ;  in Regulation (EEC) No 262/79 (OJ No L 41 , 16 . 2 . 1979), in Regulation (EEC) No 1468/79 (OJ No L 177, 14. 7. 1979) and in Regulation (EEC) No 1932/81 (OJ No L 191 , 14. 7 . 1981 ) the amount indicated shall be multiplied by :  the coefficient 0,34 where the butter is to be used in formula A or formula C products,  the coefficient 0,58 where the butter is to be used in formula B products .'  Note (6) is hereby replaced by the following : '(6) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or lactose, and  the lactose content of the added whey, per 100 kg of the finished product. If the milk products contain powdered or granulated milk (excluding whey) the amount shown shall be increased by the supplementary amounts as indicated in the following table . For Greece the amount indicated is decreased by the supplementary amount indicated in the following table . If the result of this subtraction is negative , the resulting amount is to be charged on imports and granted on exports . Content by weight of powdered or granulated milk (excluding whey) in the finished product of : Germany DM/ 100 kg Nether ­ lands Fl/ 100 kg United Kingdom £/ 100 kg Denmark Dkr/ 100 kg France FF/ 100 kg Greece Dr/ 100 kg More than 1 2 % but less than 30 % 4,68 3,07 0,801 1,40 3,79 28,9 30 % or more but less than 50 % 9,35 6,14 1,601 2,80 7,59 57,9 50 % or more but less than 70 % 14,03 9,22 2,402 4,21 11,38 86,8 70 % or more but less than 80 % 17,54 11,52 3,002 5,26 14,23 108,5 80 % or more 19,87 13,06 3,403 5,96 16,13 123,0 15 . 6 . 83 Official Journal of the European Communities No L 157/9 In trade with non-member countries , the coefficient 1,76 shall be applied to the supplementary amounts indicated above . In intra-Community trade and trade with non-member countries the additional amounts specified above shall , if the products contain skimmed-milk powder purchased under the conditions laid down in Regulations (EEC) No 368/77 (OJ No L 52, 24. 2 . 1977), (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977) and (EEC) No 1844/77 (OJ No L 205, 11. 8. 1977) and more than 9,0 grams of iron and/or more than 1,2 grams of copper per 100 kilograms, be multiplied by the coefficient 0,23 . However, the coefficient 0,53 which applied to those products up to 19 December 1982 shall , at the request of the trader, continue to apply to quantities in respect of which evidence is produced that the skimmed-milk powder was purchased before 3 November 1982 . The above provisions shall apply to trade carried on up to 31 December 1983 where these products contain fish meal . In intra-Community trade, where the product has not been produced in accordance with Regulation (EEC) No 1725/79 (OJ No L 199 , 7 . 8 . 1979), the coefficient 1,76 shall be applied to the supplementary amounts indicated above . However, this coefficient shall not be applied to products consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180, 6 . 7 . 1976).'  In Note ( l0) the coefficient '0,47' is hereby replaced by '0,46 '. Article 3 This Regulation shall enter into force on 16 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 June 1983 . For the Commission Poul DALSAGER Member of the Commission